Citation Nr: 0214848	
Decision Date: 10/23/02    Archive Date: 11/01/02	

DOCKET NO.  01-03 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than July 8, 
1998, for an award of service connection for bilateral 
sensorineural hearing loss, to include a determination as to 
whether there was clear and unmistakable error in a rating 
decision of July 26, 2001, which assigned compensation 
benefits effective from that date.

2.  Entitlement to an effective date earlier than July 8, 
1998, for an award of service connection for bilateral 
tinnitus, to include a determination as to whether there was 
clear and unmistakable error in a rating decision of July 26, 
2001, which assigned compensation benefits effective from 
that date.

3.  Entitlement to an evaluation in excess of 20 percent for 
bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of various decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.


FINDINGS OF FACT

1.  In a decision of March 1998, the Board denied entitlement 
to service connection for bilateral hearing loss and 
tinnitus.

2.  On September 24, 1998, the veteran's request to reopen 
his claim for service connection for bilateral hearing loss 
and tinnitus was received.

3.  Accompanying the veteran's September 24, 1998 reopened 
claim was a statement from his private physician received and 
date stamped by the RO on July 8, 1998.

4.  The veteran's "informal" claim for service connection for 
bilateral hearing loss and tinnitus was received no earlier 
than July 8, 1998.

5.  The rating decision of July 2001, which granted service 
connection for bilateral hearing loss and tinnitus effective 
from July 8, 1998, the date of receipt of the veteran's 
informal claim, was adequately supported by and consistent 
with the evidence then of record.

6.  The veteran currently exhibits Level IV hearing in his 
right ear, and Level VI hearing in his left ear.  

7.  The veteran's service-connected hearing loss does not 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The rating decision of July 26, 2001, which granted 
service connection for bilateral hearing loss and tinnitus 
effective from July 8, 1998, was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.104, 3.105 (2001).

2.  An effective date earlier than July 8, 1998, for awards 
of service connection for bilateral hearing loss and tinnitus 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107, 5110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.400 (2001).

3.  An evaluation in excess of 20 percent for service-
connected bilateral hearing loss is not warranted.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.85, 4.86, and Part 4, Code 6100 (2001).

4.  An extraschedular evaluation for service-connected 
bilateral defective hearing is not warranted.  38 C.F.R. 
§ 3.321(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's original claim for service connection for 
bilateral hearing loss and a hearing condition were received 
on September 14, 1993. 

In a decision of March 1998, the Board denied entitlement to 
service connection for bilateral hearing loss and tinnitus.  
In reaching that determination, the Board noted that the 
veteran's service medical records were completely negative 
for complaints, findings, or diagnoses of hearing loss or 
tinnitus.  The Board additionally noted that the first 
evidence of tinnitus or hearing loss was in a May 1992 VA 
audiological evaluation.  While at that time, the examination 
report showed complaints of tinnitus and a diagnosis of 
hearing loss, it failed to relate the veteran's hearing loss 
or tinnitus to his active military service.  The Board 
further concluded that, while the veteran did, apparently, 
have noise exposure during service, he had failed to present 
competent medical evidence establishing a link between his 
tinnitus and hearing loss and inservice noise exposure.  
Accordingly, service connection for hearing loss and tinnitus 
were denied.

On September 24, 1998, the veteran's request to reopen his 
claim for service connection for bilateral hearing loss and 
tinnitus, was received.  Accompanying that claim was a July 
1998 statement from the veteran's private physician, which 
had apparently been received by the RO on July 8, 1998.  In 
that statement, the veteran's physician indicated that the 
veteran had been complaining of hearing loss and a ringing in 
his ears dating back to the time of his military service.  
Reportedly, audiometric testing had confirmed the presence of 
sensorineural hearing loss.  According to the veteran's 
physician, the veteran described a temporary loss of hearing 
in November of 1965, after he drove over a land mine.  
Reportedly, since that time, the veteran had undergone a 
worsening of his sensorineural hearing loss and tinnitus.  
According to the veteran's private physician, it was well 
known that one of the etiologies for tinnitus and 
sensorineural hearing loss was noise exposure.

On VA audiometric examination in October 1998, it was noted 
that a review of the veteran's medical records revealed a 
history of left facial paralysis.  The veteran complained of 
progressive hearing loss which reportedly began approximately 
20 years ago.  The veteran attributed the onset of his 
hearing loss to excessive noise exposure while in the 
military. The veteran additionally noted that he was 
currently suffering from tinnitus which also began 
approximately 20 years ago, and which he likewise attributed 
to excessive noise exposure.

Audiometric examination revealed the following results:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
20
10
55
65
65
49
LEFT
25
60
70
70
65
66

Speech discrimination ability in the veteran's right ear was 
72 percent, with speech discrimination ability in the left 
ear of 48 percent.  The pertinent diagnosis was moderate high 
frequency sensorineural hearing loss in the right ear, and 
moderately severe high frequency sensorineural hearing loss 
in the left ear.

On VA otologic examination, likewise conducted in October 
1998, the pertinent diagnoses were bilateral moderate 
sensorineural hearing loss, and decreased word recognition on 
the left.  

In a rating decision of April 1999, the RO denied entitlement 
to service connection for bilateral hearing loss and 
tinnitus.  That decision was based on a review of the 
veteran's claims folder, including a statement from one of 
his private physicians dated on August 13, 1998.

In an additional rating decision dated in April 1999, the RO 
once again denied entitlement to service connection for 
bilateral defective hearing and tinnitus.  That determination 
was based upon a review of the veteran's claims folder, 
including a statement from the veteran, a statement from 
another of his private physicians, and the results of a VA 
examination conducted in October 1998.

In a decision of May 2000, the Board determined that new and 
material evidence had been submitted sufficient to reopen the 
veteran's previously denied claims of service connection for 
bilateral hearing loss and tinnitus, and remanded the 
veteran's claim to the RO for adjudication on the basis of a 
review of all the evidence, both old and new, on the merits.  

A VA outpatient treatment record dated in June 2000 was 
significant for a diagnosis of bilateral sensorineural 
hearing loss and tinnitus, "likely related to noise trauma in 
(the veteran's) military career."

On VA audiometric examination in September 2000, the veteran 
gave a history of hearing loss and tinnitus which he 
attributed to noise exposure while in the Army.  Audiometric 
test results were as follows:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
25
20
65
70
65
55
LEFT
30
65
70
70
70
69

Speech discrimination ability in the veteran's right ear was 
76 percent, with discrimination ability of 68 percent in the 
left ear.  At the time of examination, the veteran's tinnitus 
was matched to a 4 kilohertz narrow band noise at 65 decibels 
bilaterally.  The pertinent diagnosis noted was of a 
bilateral, moderately severe sensorineural hearing loss.

Following a VA otologic examination in September 2000, it was 
the opinion of the examining physician that the veteran had 
suffered noise exposure by history of his combat and exposure 
to land mines.  The examiner additionally noted that the 
veteran's hearing loss could be related to his exposure to 
noise in the military.  In summary, it was more likely than 
not that the veteran's current bilateral hearing loss and 
tinnitus were related to acoustic trauma while serving in 
Vietnam from 1964 through 1966.  

In a rating decision of November 2000, the RO granted 
entitlement to service connection for bilateral sensorineural 
hearing loss and tinnitus due to acoustic trauma, effective 
from September 23, 1998, the date of receipt of the veteran's 
reopened claim.  

In a rating decision of July 26, 2001, the RO found that the 
previously assigned date of September 23, 1998 for the grant 
of service connection for bilateral hearing loss and tinnitus 
was clearly and unmistakably erroneous, and that an effective 
date of July 8, 1998 based on a private medical statement 
received at that time should have been assigned as the date 
for the award of benefits.

In October 2001, the Board denied the veteran's motion for 
reconsideration of the March 1998 decision denying 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  In so doing, the Board found that the decision 
in question contained no obvious error, but rather findings 
of fact which had a plausible basis in the record.  The Board 
additionally found that the March 1998 decision was 
consistent with the available evidence and applicable 
statutory and regulatory provisions, and contained clearly 
stated reasons and bases.

Analysis

The veteran seeks an effective date earlier than July 8, 
1998, for awards of service connection for bilateral 
sensorineural hearing loss and tinnitus.  In pertinent part, 
it is argued that a rating decision of July 26, 2001, which 
assigned July 8, 1998, as the effective date for awards of 
service connection for bilateral sensorineural hearing loss 
and tinnitus was clearly and unmistakably erroneous, and that 
the effective date for the award in question should have been 
September 14, 1993, the date of receipt of the veteran's 
original claim for compensation.

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2002).  However, once entitlement to 
service connection for given disorder has been denied by a 
decision of the Board, that determination, absent a showing 
of error, is final.  38 U.S.C.A. § 7103, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 20.1000, 20.1001 (2001).

The effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase is the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
An award of disability compensation based on direct service 
connection is effective the date following separation from 
active service, or the date entitlement arose, if the claim 
is received within one year from separation from service, 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2001).

As noted above, the veteran argues that the rating decision 
of July 26, 2001, which assigned an effective date of July 8, 
1998, for awards of service connection for bilateral 
sensorineural hearing loss and tinnitus, was clearly and 
unmistakably erroneous.  The Board notes that, under 
38 C.F.R. § 3.104(a) and 3.105(a) (2001) taken together, a 
rating action is final and binding in the absence of clear 
and unmistakable error.  A decision which constitutes a 
reversal of a prior decision on the grounds of clear and 
unmistakable error has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.105(a) (2001).  Under 38 C.F.R. § 3.105(a) (2001), 
"[P]revious determinations which are final and binding will 
be accepted as correct in the absence of clear and 
unmistakable error."  The United States Court of Appeals for 
Veterans Claims (Court) has provided the following guidance 
with regard to a claim of clear and unmistakable error:

In order for there to be a valid claim of 
'clear and unmistakable error,' there 
must have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator, or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.  
Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).  

The Court in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  The 
words 'clear and unmistakable error' are 
self-defining.  They are errors that are 
undebatable, so that it could be said 
that reasonable minds could only conclude 
that the original decision was fatally 
flawed at the time it was made.  A 
determination that there was 'clear and 
unmistakable error' must be based on the 
record and the law that existed at the 
time of the prior AOJ [agency of original 
jurisdiction] or Board decision.  
Russell, 3 Vet. App. at 313-14 (1992).  

In determining whether there is clear and unmistakable error, 
the doctrine of reasonable doubt in favor of the veteran 
under 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002) is not 
for application, inasmuch as error, if it exists, is 
undebatable, or there was no error within the meaning of 
38 C.F.R. § 3.105(a) (1998).  Russell, 3 Vet. App. 314 
(1992).

The Court has consistently stressed the rigorous nature of 
the concept of clear and unmistakable error.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  "It must be 
remembered that clear and unmistakable error is a very 
specific and rare kind of error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  In Russell, Fugo, and other 
decisions, the Court has emphasized that merely to aver that 
there was clear and unmistakable error in a rating decision 
is not sufficient to raise the issue.  The Court has further 
held that simply to claim clear and unmistakable error on the 
basis that previous adjudications had improperly weighed the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.

In the present case, the original Board decision denying 
entitlement to service connection for bilateral defective 
hearing and tinnitus was issued in March 1998.  In October 
2001, the Board denied the veteran's motion for 
reconsideration of that decision, finding that the Board 
decision in question contained no obvious error.  Rather, the 
Board determined that the March 1998 decision contained 
findings of fact having a plausible basis in the record; was 
consistent with the available evidence and applicable 
statutory and regulatory provisions in effect at the time, 
and contained clearly stated reasons and bases for the denial 
of benefits.  Accordingly, that decision is final.  

In a decision of May 2000, the Board determined that new and 
material evidence had been submitted sufficient to reopen the 
veteran's previously-denied claims of service connection for 
bilateral hearing loss and tinnitus, and remanded the 
veteran's case to the RO for an adjudication on the merits.  
In a rating decision of November 2000, the RO effectuated the 
Board's May 2000 decision, granting service connection for 
bilateral defective hearing and tinnitus effective from 
September 23 (24), 1998, the date of receipt of the veteran's 
reopened claim.  Shortly thereafter, in a decision of July 
2001, the RO revised its November 2000 decision, finding that 
the awards of service connection for bilateral hearing loss 
and tinnitus should have been made effective from July 8, 
1998, the date of receipt of the statement from the veteran's 
private physician establishing a nexus between the veteran's 
hearing loss and tinnitus and his active military service.  
Significantly, that physician's statement represented the 
first evidence received subsequent to the Board's March 1998 
denial of benefits.

Based on the evidence of record, it is somewhat unclear why 
the RO chose July 8, 1998, as the effective date for awards 
of service connection for bilateral defective hearing and 
tinnitus.  See 38 C.F.R. §§ 3.155, 3.157 (2001).  What is 
clear is that, absent a showing of error in the Board's March 
1998 decision, benefits could not have been awarded any 
earlier than that date.  Accordingly, the veteran's claims 
for an effective date earlier than July 8, 1998, for awards 
of service connection for bilateral defective hearing and 
tinnitus must fail.  

Turning to the issue of an increased rating for service-
connected bilateral sensorineural hearing loss, the Board 
notes that disability evaluations, in general, are intended 
to compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. Part 4 
(2001).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2001).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Effective June 10, 1999, the schedular criteria for the 
evaluation of service-connected ear diseases and, 
specifically, hearing loss, underwent revision.  Where a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply unless 
Congress or the Secretary provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  As there is no indication 
that the Secretary has precluded application of either the 
old or amended version of the pertinent regulations, due 
process considerations dictate that the veteran's claim for 
an increased evaluation for service-connected defective 
hearing be evaluated under the pertinent regulations 
effective both before and after the June 10, 1999 changes to 
the rating schedule.  Bernard v. Brown, 4 Vet. App. 384 
(1995).

In that regard, the Board notes that, on VA compensation and 
pension examination in October 1998, audiometric findings 
corresponded to Level IV hearing in the veteran's right ear, 
and Level VIII hearing in his service-connected left ear.  On 
subsequent examination in September 2000, audiometric 
findings corresponded to Level IV hearing in the veteran's 
right ear, and Level VI hearing in his service-connected left 
ear, once again, consistent with the 20 percent evaluation in 
effect for bilateral defective hearing.  Evaluation of the 
veteran's service-connected right ear hearing loss under the 
provisions of new 38 C.F.R. § 4.86(a) was of no benefit to 
the veteran, yielding a 10 percent, as opposed to a 
20 percent, evaluation for his service-connected hearing 
loss.  38 C.F.R. §§ 4.85, 4.86, and Part 4, Code 6100 (2001).  
In point of fact, on all occasions when the veteran's 
service-connected defective hearing has undergone evaluation 
for rating purposes, it has yielded findings consistent with 
no more than a 20 percent evaluation.  

The veteran argues that, should he fail to meet the schedular 
requirements for an increased evaluation, he should 
nonetheless be granted an extraschedular evaluation for his 
service-connected defective hearing.  He, in effect, argues 
that his current employment (conducting seminars) involves 
the receiving and answering of many questions, a task made 
more difficult and trying by his defective hearing.  

The Board concedes that, as a result of the veteran's 
service-connected hearing loss, he may at times experience 
difficulty in everyday conversation.  Nonetheless, at 
present, he has failed to demonstrate that his case presents 
such an exceptional or unusual disability picture, with such 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards for hearing 
loss.  See 38 C.F.R. § 3.321(b) (2001).  Accordingly, an 
increased evaluation on an extraschedular basis must be 
denied.

In reaching the above determinations, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans' Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), and its implementing 
regulations, as that law and those regulations redefine the 
obligations of the VA with respect to the duty to assist, and 
the enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  However, in the case at hand, it is clear that the 
VA has met its "duty to assist" the veteran in the 
development of all facts pertinent to his claims.  To that 
end, the veteran has been scheduled for a number of VA 
examinations.  Moreover, in the context of various Statements 
and Supplemental Statements of the Case, the veteran has been 
informed of the VA's obligations under the new act, and given 
the opportunity to provide information necessary to obtain 
any evidence which has not already been procured.  
Accordingly, the veteran has been provided notice of what the 
VA was doing to develop his claim, notice of what he could do 
to help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
the VA to further notify the veteran what evidence would be 
secured by the VA, and what evidence would be secured by the 
veteran, is harmless.  Cf. Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Accordingly, the Board is of the 
opinion that no further duty to assist the veteran exists in 
this case.  



ORDER

An effective date earlier than July 8, 1998, for an award of 
service connection for bilateral sensorineural hearing loss 
is denied.

An effective date earlier than July 8, 1998, for an award of 
service connection for bilateral tinnitus is denied.

An evaluation in excess of 20 percent for bilateral 
sensorineural hearing loss (on either a schedular or 
extraschedular basis) is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

